Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 22 February 2022, claims 1, 2, 9, 13, 19, 22, amended and claims 3-6, 11, and 23 are cancelled.   Claims 1, 2, 7-10, 12-22, and 24 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 22 February 2022, new grounds of rejection are presented.  

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-10, 12-22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 requires that “the first GBM alloy is substantially represented by the formula  (Nd0.01-0.18 Pr0.01-0.18 Dy03-0.5 Tb0.3-0.5)aa (Co0.85-0.95 Cu0.04-0.15 Fe0.01-0.08)bb (Zr0.00-1.00)cc…”  What is now claimed is something other than what is in the specification as filed.  In paragraph [0091] of the specification as filed the formula is written as “(Nd0.01-0.18 Pr0.01-0.18 Dy0.3-0.5 Tb0.3-0.5)aa (Co0.85-0.95 Cu0.04-0.15 Fe0.01-0.08)bb (Zr0.00-1.00)cc…”  Applicant’s amendment to claim 1 has altered at least the amount of Dy from what was disclosed in the specification, and the formula now claimed was not disclosed and is new matter.  The specification fails to provide support for claim 1 for at least this reason.  
Each of claims 2, 7-10, 12-22, and 24 depends from claim 1 and is also not described. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-10, 12-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation greater than at least one of 95, and the claim also recites 99.9 atom% to about 99.9 or 100 atom% which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is not clear if any of these limitations are required by claim 1.  Similar multiple ranges are disclosed for the same amounts elsewhere, which also render the claim indefinite.  
Each of claims 2, 7-10, 12-22, and 24 depends from claim 1 and is also indefinite. 

Claim 1 recites greater than at least one of 95, and the claim also recites 99.9 atom% to about 99.9 or 100 atom% as a limitation of the amount of Nd+Pr+Dy+Tb in the first GBM alloy.  It is not clear what is being claimed.  The formula requires that aa is in a range of 42 to 75 atom%, but this limitation requires the alloy to be 99.9 to about 99.9 or 100 atom% of Nd+Pr+Dy+Tb.  Two different ranges are now required for the amount of Nd+Pr+Dy+Tb in the alloy, and the claim is indefinite.  Similar issues arise for the amounts of Co+Cu+Fe.  
Each of claims 2, 7-10, 12-22, and 24 depends from claim 1 and is also indefinite. 

Claim 1 recites “provided the combined amount of Nd+Pr+Dy+Tb is greater than at least one of 95, 98, 99, 99.5, 99.8, or 99.9 atom % to about 99.9 or 100 atom %.”  This limitation renders the claim indefinite.  It is not clear if this is intended to be a requirement for the claim or merely an optional embodiment.  The word “provided” in this context would seem to indicate that every compositional limitation is a contingent limitation on these criteria being met, but it is not believed that this was the intent of the claim.  The claim is indefinite because of the language “provided” used four times.  
Each of claims 2, 7-10, 12-22, and 24 depends from claim 1 and is also indefinite. 

Claim 2 recites the limitation "the first Grain Boundary Engineered (GBE) and second core alloys."  There is insufficient antecedent basis for this limitation in the claim.  no grain boundary engineered alloy is invoked prior to this and it is not clear what “the first grain boundary engineered” alloy refers to.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant argues that the amendment overcomes the rejections under 35 USC 112.  In this case, new rejections are made corresponding to the changes in the claims.
Applicant argues that the prior art Miwa does not teach or fairly suggest the claimed composition.   NO rejection is made over Miwa at this time.  


Conclusion
	No claims are allowable.  No rejection is made over the prior art at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734